MEMORANDUM *
Washington state prisoner Darrin R. Hutchinson appeals the district court’s denial of his petition for habeas corpus under 28 U.S.C. § 2254. Like the district court, we conclude that the Washington Supreme Court’s rejection of Hutchinson’s claims was neither contrary to, nor an unreasonable application of, clearly established federal law. Accordingly, we affirm.
First, the ambiguous directions provided by the Washington Supreme Court were not the only guidance that Hutchinson received. In addition, Hutchinson was provided with the unequivocal and reasonable interpretation of the trial court, which ordered him to submit to the psychiatric evaluation and permit in camera review of any incriminating testimony. The sanction subsequently imposed by the trial court for refusal to comply with that order was thus materially distinguishable from the convictions reversed in Raley v. Ohio, 360 U.S. 423, 79 S.Ct. 1257, 3 L.Ed.2d 1344 (1959).
Second, Hutchinson’s attorney provided advice based on a reasonable, although incorrect, interpretation of the ambiguous order and opinion of the Washington Supreme Court. Moreover, Hutchinson’s attorney presented other evidence supporting his diminished capacity defense without any contrary testimony by the State’s expert. Under these circumstances, the conclusion of the Washington Supreme Court that Hutchinson had failed to demonstrate deficient per*820formanee and prejudice was not an unreasonable application of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.